IN THE SUPREME COURT OF THE STATE OF IDAHO
                               Docket No. 46041

  IN THE MATTER OF: JOHN DOE I, )
  JANE DOE I, JANE DOE II, JOHN DOE )
  II, JANE DOE III, JOHN DOE III, MINOR )
  CHILDREN
                                        )
                                        )
                                        )                    Boise, October 2018 Term
  STATE OF IDAHO
                                        )
                                                             Filed: November 28, 2018
          Petitioner-Respondent,        )
                                        )                    Karel A. Lehrman, Clerk
  v.                                    )
                                        )
  JANE DOE,
                                        )
          Respondent-Appellant.         )
                                        )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Courtnie R. Tucker, Magistrate Judge.

       Doe’s appeal is dismissed.

       Canyon County Public Defender’s Office, Caldwell, for appellant. Marc Bybee
       argued.

       Idaho Attorney General’s office, Boise, for respondent. Matthew Thompson,
       Deputy Attorney General argued.

                                    _____________________

STEGNER, Justice.
       Jane Doe (Doe) appeals from an order of the magistrate court in which it awarded
protective custody of Doe’s three nieces and three nephews to the Idaho Department of Health
and Welfare (Department). Following an adjudicatory hearing, the magistrate court found the
children fell within the jurisdiction of the Child Protective Act (CPA) based on neglect,
homelessness, and an unstable home environment. Doe stipulated during the hearing that it was
in the best interests of the children to vest their custody with the Department. Doe appeals
alleging that the judge erred in concluding the children were neglected and that the Department

                                                1
made reasonable efforts to prevent removal. Doe also contends her right to due process was
violated because she was unable to conduct substantive discovery. Based on the reasons set out
in this opinion, we conclude there is not a justiciable controversy presented. As a result, we
dismiss Doe’s appeal because the issues raised are moot.
                     I. FACTUAL AND PROCEDURAL BACKGROUND
        Doe is the maternal aunt and legal guardian for her sister’s six biological children, who at
this writing are fifteen, fourteen, eleven, eight, six, and five years of age. The children had lived
with Doe for over four years at the time of the judge’s ruling. Doe obtained legal guardianship
over the children in April 2017. The guardianship of each of the six children was sanctioned by
courts of competent jurisdiction; however, the Department was apparently not involved as a
party in Doe being awarded guardianship of her sister’s children.
        On March 21, 2018, Nampa City police officers, which included Officer Joel Woodward,
arrived at the Starlite Motel in Nampa to serve a warrant on Doe. (The warrant was a “serve and
release” warrant, the basis for which was an allegation that Doe had committed a petit theft.) At
the time, Doe was living at the motel with the six children and her mother. Prior to opening the
door to the unit, the officers smelled the odor of burnt marijuana. Upon the door being opened,
the smell of marijuana became noticeably stronger. The unit was described as approximately
twelve feet by fifteen feet, with one queen-sized bed and one bathroom. Inside the unit, the
officers found clothing, trash, a deflated air mattress, and what they perceived as visible black
mold on the windows and in the bathroom. The only sink, which was in the bathroom, was piled
with dirty dishes. More dirty dishes were strewn about the living area. Doe and the seven other
members of her household had been living in the room since August 2017.
        With the permission of Doe, the officers searched the squalid motel room. In it, they
found a small amount of marijuana, two devices for smoking marijuana, and a marijuana grinder
located on a nightstand. All of these items were within easy reach of the five-year-old boy who
was present with his aunt (Doe) and grandmother during the search. Officer Woodward cited
Doe for possession of marijuana and paraphernalia, but chose not to arrest her, nor did he serve
her with the warrant for petit theft.
        Officer Woodward declared the six children to be in imminent danger, requiring their
immediate removal based on Idaho Code section 16-1608. He later testified that his reasons for


                                                 2
declaring the children to be in imminent danger included the presence of a substance he believed
to be black mold, the deplorable living conditions of the motel room, and that the room and its
furnishings were insufficient to house eight individuals.
        Shortly after the children were taken into State custody by the police, a multi-day shelter
care hearing was conducted by the magistrate court. In addition to the facts established by
Officer Woodward’s report, 1 testimony was elicited that upon being placed in shelter care, the
youngest child had such a severe case of head lice it necessitated his visit to a hospital
emergency room because the lice were on his eyelashes and getting in his eyes. (He was
prescribed medication to address the problem.) At the conclusion of that hearing, the judge found
the children subject to the court’s jurisdiction under the CPA due to an unstable home
environment. In addition, the judge found it contrary to the children’s best interests to remain in
the motel room until an adjudicatory hearing could be conducted.
        The adjudicatory hearing that was held on multiple days in late-April and early-May
2018. During that hearing, Doe stipulated that it would be in the children’s best interests for their
custody to vest with the Department. The foster parent for two of the children also testified at the
hearing that a second child (in addition to the youngest) required treatment for head lice. Further
testimony was elicited that one of the children, who is legally blind without glasses and had been
prescribed them, had gone two months without glasses. Finally, all but one of the other five
children needed corrective lenses, but had not gotten them.
        Theresa Torres (Torres), a Child Safety Assessor with the Department, testified that the
room in which the eight family members lived was kept in a “hazardous” condition. At the time
of the children’s removal, Torres had asked Doe about whether there were any other family
members with whom the children could reside until the adjudicatory hearing, and was advised
there were not. Torres testified that “given the issues with the mold, lack of storage, lack of
proper food storage abilities, there was nothing immediate that could have been done” to allow
the children to remain with Doe. Following the children’s removal, Doe was referred to
Navigation (a service operated by the Department to provide information and assistance with
accessing Department resources) and an appointment had been scheduled to assist her in
obtaining funding from the Department; however, Doe was unable to appear for the appointment
1
  Officer Woodward did not testify at the shelter care hearing, but his written report was attached to the petition
brought pursuant to the CPA.

                                                        3
because it conflicted with the shelter care hearing. However, Doe never rescheduled that
appointment. The Department investigated shelter options for Doe and the six children, but
because of the age of the oldest male child, they were disqualified as a group from accessing a
shelter.
           At the conclusion of the adjudicatory hearing, the magistrate court found the children
within the jurisdiction of the CPA based on an unstable home environment, neglect, and
homelessness. The court found there was trash, and an accumulation of clutter, garbage, and
dirty dishes in the motel room. The children had neither acceptable accommodations for
sleeping, nor for personal hygiene. There were marijuana and paraphernalia within ready access
of the children in their living area. There were unresolved medical issues with one child needing
eye drops for lice, another one with lice in her hair, and all but one of the six needing eye glasses
and not having them.
           The magistrate court also found the Department had exercised reasonable efforts to both
mitigate removal and to enable reunification, but that Doe had not done what she needed to do to
take advantage of the opportunities available to her.
           Doe appeals alleging that her due process rights were violated when the children were
removed from her custody and when she was not permitted discovery of information that would
have aided her in her defense of the Department’s efforts. She also alleges the magistrate court
erred in finding that the children had been neglected and in concluding that the Department
engaged in reasonable efforts to prevent the children’s removal.

                             II. QUESTION PRESENTED ON APPEAL
           1. Has Doe presented a justiciable controversy on appeal?

                                    III. STANDARD OF REVIEW
           “Jurisdictional issues, like standing, are questions of law, over which this Court exercises
free review.” Tucker v. State, 162 Idaho 11, 17, 394 P.3d 54, 60 (2017) (quoting In re Jerome
Cnty. Bd. of Comm'rs, 153 Idaho 298, 308, 281 P.3d 1076, 1086 (2012)). “[J]usticiability
challenges are subject to Idaho Rule of Civil Procedure 12(b)(1) since they implicate
jurisdiction.” Tucker, 162 Idaho at 18, 394 P.3d at 61. “[J]usticiability doctrines can be raised
sua sponte at any time.” Id. at 18 n.4, 394 P.3d at 61 n.4.



                                                    4
                                                  IV. ANALYSIS

         Doe appeals from a decision of the magistrate court following an adjudicatory hearing in
which the judge awarded protective custody of Doe’s three nieces and three nephews to the
Department. However, Doe stipulated during the hearing that it was in the best interests of the
children to be in the custody of the Department. The question we must answer is whether Doe’s
appeal presents a justiciable controversy. We conclude it does not.
         The threshold question presented is whether Doe’s appeal presents a case or controversy.
The Idaho Constitution states “[t]he Supreme Court shall have jurisdiction to review, upon
appeal, any decision of the district courts, or the judges thereof . . . .” 2 Art. V, § 9. Doe appeals
from a decision of the magistrate court which by rule is appealable directly to the Supreme
Court. I.A.R. 11.1(b)(2), 12.1(a)(2). However, simply because an issue is appealable, does not
mean it is appropriate for this Court to hear it. When an appeal is taken from an appealable
judgment to the Supreme Court, that Court has jurisdiction and authority to review any and
“[a]ll . . . orders and decisions made by the trial court to which the party has duly excepted and
preserved his objection and exception in the manner and form prescribed by law . . . may be
reviewed on appeal . . . .” Weiser Irrigation Dist. v. Middle Valley Irrigation Ditch Co., 28 Idaho
548, 553, 155 P. 484, 486 (1916).
         In this case, by stipulating to the custody of the children being vested with the
Department, Doe has not preserved the error she contends occurred. There was neither an
objection to nor an exception to the magistrate court vesting custody of the children with the
Department. Doe stipulated to this result. When a litigant stipulates to the entry of an order, it
renders an appeal of that order nonjusticiable as moot. “[A] case becomes moot when ‘the issues
presented are no longer live or the parties lack a legally cognizable interest in the outcome.’”
Bradshaw v. State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991) (quoting Murphy v. Hunt, 455
U.S. 478, 481 (1982)). There are exceptions to the mootness doctrine. See State v. Barclay, 149
Idaho 6, 8, 232 P.3d 327, 329 (2010). However, none of those exceptions apply here. In short,
Doe has not presented a justiciable controversy for this Court to resolve. For this reason, Doe’s
appeal is dismissed.

2
  By Court Rule, the “[j]urisdiction of magistrates is the same as that of district judges . . . .” I.C.A.R. 5(a). See also
I.C. § 1-2201 (“Pursuant to the provisions of section 2 of article V of the Idaho Constitution there is hereby
established in each county of the state of Idaho a magistrate division of the district court.”).

                                                            5
                            V. CONCLUSION

This appeal is dismissed.
Chief Justice BURDICK, Justices HORTON, BRODY and BEVAN, CONCUR.




                                  6